Citation Nr: 0834753	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDING OF FACT

The veteran did not engage in combat in Vietnam, and his PTSD 
has not been attributed by competent medical evidence to any 
incident that occurred there or elsewhere during his military 
service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims filer reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in May 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board sees the RO issued that VCAA notice letter prior to 
initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

A more recent March 2006 letter also informed the veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And there has been no reason to go back and 
readjudicate his claim since providing that additional VCAA 
Dingess notice, such as in a supplemental statement of the 
case (SSOC), because he has not submitted any additional 
evidence in response to that additional notice.  38 C.F.R. 
§§ 19.31, 19.37.  See also Medrano v. Nicholson, 21 Vet. App. 
165, 173 (2007) (indicating the absence of a subsequent SSOC 
after this additional notice is not prejudicial, i.e., 
harmless error, because the result of such a readjudication 
on exactly the same evidence and law previously considered 
would be no different than the previous adjudication).  See, 
too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (indicating that, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  He is 
represented in this appeal by the Puerto Rico Public Advocate 
for Veterans Affairs, which presumably is aware of the 
evidentiary requirements for establishing his entitlement to 
service connection for PTSD.  And, indeed, he and his 
representative have argued in their various statements why he 
is entitled to this benefit.

As for the duty to assist, the RO obtained the veteran's 
service medical records, service personnel records, and VA 
medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board realizes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed below, indicates the veteran's reported stressor 
has not been verified.  Moreover, there is no competent 
medical evidence suggesting a nexus (i.e., an etiological 
link) between any event during his military service and the 
disorder at issue, namely PTSD.  So a remand for an 
examination and opinion concerning this is not necessary to 
decide his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4) (2007).  As his service and post-service 
medical records provide no basis to grant his claim, but 
instead provide evidence against his claim, the Board finds 
no basis for requesting a VA examination.



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this instance because the veteran's stressor has not been 
independently verified and, therefore, there is no means of 
relating his PTSD to his military service.  

Whether the Veteran is Entitled to Service Connection for 
PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. 
at 147.  And this credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

With this in mind, as mentioned, the first requirement for 
any service-connection claim is competent evidence of the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  Here, the veteran has this 
required current diagnosis of PTSD.  See, e.g., his VA 
outpatient treatment records dated from April 2003 to July 
2005.  So the determinative issue is whether this condition 
is attributable to his military service - and, in 
particular, to an objectively confirmed stressor.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran received the National Defense Service Medal 
(NDSM), the Vietnam Campaign Medal (VCM), and the Vietnam 
Service Medal (VSM), but no awards or decorations indicative 
of combat.  See VAOPGCPREC 12-99 (October 18, 1999).  There 
is no evidence of record that he engaged in combat with an 
enemy force while stationed in Vietnam.  Therefore, his lay 
testimony alone is insufficient to establish the occurrence 
of his claimed stressors.  



The veteran cites as one stressor for his PTSD that he saw a 
soldier from his unit, Jack Leopard, die during an attack on 
an ammunition storage facility.  And as proof of this, the 
veteran submitted a copy of a service personnel record 
indicating there was a soldier named Jack Leopard in his 
unit.  The RO submitted this information to the U. S. Army 
and Joint Service Records Research Center (JSRRC), known at 
the time as the U. S. Armed Services Center for Unit Records 
Research (CURR), to try and objectively verify this alleged 
event.  But the response was negative; the JSRRC indicated 
that a soldier named Jack Leopard was indeed killed in 
Cambodia in May 1970, while in the 2nd Battalion of the 47th 
Infantry, but that he was in a different unit than the 
veteran, who instead served in the 611th Ordinance Company.  
Therefore, the veteran's stressor was not independently 
confirmed, to the contrary, it was expressly refuted.

The veteran's SMRs and service personnel records are 
unremarkable for any mention of the claimed stressor.  His VA 
treatment records show diagnoses of PTSD that is combat-
related.  But as mentioned, the JSRRC has indicated that, 
while this combat-related incident occurred (namely, Jack 
Leopard's death), it was totally unrelated to the veteran's 
service in Vietnam, despite his contentions otherwise.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  Here, though, the JSRRC has 
indicated the event in question (Jack Leopard's death) did 
not even remotely involve the veteran's personal 
participation, as he was in an entirely different unit.



To summarize, there is insufficient evidence to conclude the 
veteran engaged in combat in Vietnam, and his PTSD has not 
been attributed by competent medical evidence to any incident 
that occurred there or elsewhere during his military service.  
For these reasons and bases, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


